✎AO 187 (Rev. 7/87) Exhibit and Witness List


                                                 UNITED STATES DISTRICT COURT
                              EASTERN                                                  DISTRICT OF                                    TENNESSEE


               UNITED STATES OF AMERICA
                                                                                                                 EXHIBIT AND WITNESS LIST
                                        V.
                       Anthony Nathan Smith                                                                            Case Number: 2:19-CR-96

PRESIDING JUDGE                                                    PLAINTIFF’S ATTORNEY                                      DEFENDANT’S ATTORNEY
 Cynthia Richardson Wyrick                                          Thomas McCauley                                           Jerry Laughlin
TRIAL DATE (S)                                                     COURT REPORTER                                            COURTROOM DEPUTY
 8/27/2020                                                          Karen Bradley                                             Jason Keeton
 PLF.      DEF.         DATE
                                       MARKED ADMITTED                                                   DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.        OFFERED

  W                   8/27/2020                                     Deputy Cole Stevens

  W                   8/27/2020                                     Deputy Andrew Voss




* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                     Page 1 of    1   Pages

     Case 2:19-cr-00096-JRG-CRW Document 437 Filed 08/27/20 Page 1 of 1 PageID #: 1117
